Case 6:20-cv-00852-WWB-GJK Document 10 Filed 06/04/20 Page 1 of 2 PageID 26




                         THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

                             CASE NO.: 6:20-cv-852-Orl-78GJK

JOSE E. RAMOS PEREZ,                        )
                                            )
     Plaintiff,                             )
                                            )
v.                                          )
                                            )
ATLAS APEX ROOFING, LLC.                    )
d/b/a ATLAS-APEX ROOFING                    )
                                            )
     Defendant.                             )

                       NOTICE OF PENDENCY OF OTHER ACTIONS

             In accordance with Local Rule 1.04(d), I certify that the instant action:

        X         IS         related to pending or closed civil or criminal case(s)
                             previously filed in this Court, or any other Federal or State
                             court, or administrative agency as indicated below:

                             Abimael Rosado, et al v. Atlas Apex Roofing, LLC
                             Southern District of Florida
                             Case No.: 20-cv-60808

                  IS NOT     related to any pending or closed civil or criminal case
                             filed with this Court, or any other Federal or State court,
                             or administrative agency.

      Dated: June 4, 2020.
                                            Respectfully submitted.

                                            //s//Michael G. Green II, Esq.
                                            Fla. Bar. No. 60859
                                            SALAS LAW FIRM, P.A.
                                            8551 West Sunrise Boulevard
                                            Suite 300
                                            Plantation, FL 33322
                                            Office: (954) 315-1155
                                            Fax: (954) 452 -3311
                                            Email: michael@jpsalaslaw.com




                                  SALAS LAW FIRM, P.A.
Case 6:20-cv-00852-WWB-GJK Document 10 Filed 06/04/20 Page 2 of 2 PageID 27
Ramos v. Atlas Apex Roofing, LLC
Case No.: 6:20-cv-852-Orl-78GJK



                                              //s//John P. Salas, Esq.
                                              John P. Salas, Esq.
                                              Fla. Bar. No. 87593
                                              SALAS LAW FIRM, P.A.
                                              8551 West Sunrise Boulevard
                                              Suite 300
                                              Plantation, FL 33322
                                              Office: (954) 315-1155
                                              Fax: (954) 452 -3311
                                              Email: jp@jpsalaslaw.com



                                   CERTIFICATE OF SERVICE
        I hereby certify that on the 4th day of June 2020, the foregoing document was electronically
filed with the Clerk of Court using CM/ECF. I also certify the foregoing document is being served
this day on all counsel of record on the attached Service List in the manner specified, either via
transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
manner for those counsel or parties who are not authorized to receive electronically Notices of
Electronic Filing.
                                              //s//Michael G. Green II




                                         SERVICE LIST

SPIRE LAW, LLC
12249 Science Drive, Suite 155
Orlando, Florida 32826
Jesse I. Unruh, Esq.
jesse@spirelawfirm.com




                                                 2
                                    SALAS LAW FIRM, P.A.
